DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 10/27/2022 has been entered. Applicant’s amendments to the Specification and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 06/29/2022. 
Claim 44 has been cancelled.
Claims 41-43 and 45-50 are currently pending and considered below.

Priority
This application is a Continuation of prior filed US Application 16/028,931, filed on 07/06/2018 and issued as US Patent No. 10,918,925 on 02/16/2021, which claims the benefit of US Provisional Application No. 62/529,315, filed on 07/06/2017.

Specification
The amendment filed 10/27/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “The system may further comprise an adjustable support element configured to adjust the incline of the climbing wall. In some embodiments, for example, a combination of the upper unit 22 and actuator 23 may serve as the adjustable support element” added to the third paragraph appearing on page 12.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“An adjustable support element” - claim 41
Generic placeholder “element”, coupled with functional language “adjustable support” and “configured to adjust the incline of the climbing wall”
No recitation of sufficient structure to perform the recited function and no preceding structural modifier
Interpreted to cover the corresponding structure of “a combination of the upper unit 22 and actuator 23” as defined by Applicant in the Specification amendments filed 10/27/2022
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 41-43 and 45-50 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim limitation of “an adjustable support element” of claim 41 has been further defined by Applicant in the amendments to the specification filed 10/27/2022, which state “a combination of the upper unit 22 and actuator 23 may serve as the adjustable support element.” While the specification as originally filed discloses multiple adjustable components of the climbing wall assembly, the application as originally filed does not provide adequate support for the adjustable support element being the combination of the upper unit 22 and the actuator 23. Therefore, the claimed adjustable support element as interpreted under 35 U.S.C. 112(f) to include the upper unit 22 and the actuator 23 as defined in the amendments to the specification represents new matter. Claims 42-43 and 45-50 are similarly rejected by virtue of dependency on claim 41.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 48 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 48 recites the limitation “the base unit comprises a front surface” in line 2. It is unclear if the recited front surface is equivalent to the previously recited front surface of the base unit of claim 41, or if there are two front surfaces of the base unit.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 41-43, 45-46, and 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over D’Haenens (Foreign Patent Publication BE905390A, cited by Applicant in IDS filed 08/04/2021) and further in view of Brendle (US Patent No. 9,132,330).
Regarding independent claim 41, D’Haenens discloses an adjustable-incline climbing wall assembly (Figs. 1-3), comprising:
a climbing wall comprising:
one or more climbing panels (lower panel 1) configured to receive a plurality of climbing grips to provide a climbing surface (page 15, “To this end, the climbing device comprises at least one essentially solid panel having an adjustable tilt surface and gripping members to enable it to grip onto said panel”), and
a wall frame (6) supporting the one or more climbing panels; and
a system for adjusting an incline of the climbing wall, the system comprising:
a base unit (annotated Fig. 3) configured to support the climbing wall in a raised position relative to a ground surface (see Fig. 3),
an adjustable support element (bar 3 and slide 4, functionally equivalent to the adjustable support element as defined by Applicant in that the bar 3 and slide 4 achieve the same function of allowing the climbing wall to be positioned at a plurality of incline angles) configured to adjust the incline of the climbing wall so that the climbing wall may be positioned at a plurality of incline angles within a permitted range (see Figs. 1-3), wherein the adjustable support element is coupled to both the climbing wall and a vertical slide (5; also see page 17, “If there is no wall or support structure, the vertical slide 5 can rest against a base for fixing to the ground, not shown in the figure”);
wherein the base unit comprises a front surface at an end of the base unit positioned farthest from the vertical slide (see annotated Fig. 3);
wherein the lower edge of the climbing wall is hingedly connected to a top of the base unit at the end of the base unit positioned farthest from the vertical slide (see Figs. 1-3); and
wherein the adjustable-incline climbing wall assembly is configured so that forces placed on the climbing wall during use in an inclined position are transferred at least partially into the vertical slide (via bar 3).

    PNG
    media_image1.png
    720
    525
    media_image1.png
    Greyscale

	D’Haenens appears to teach wherein the vertical slide (5) may be supported by a support wall (page 17, “If there is no wall or support structure, the vertical slide 5 can rest against a base for fixing to the ground, not shown in the figure”), but does not explicitly teach wherein the adjustable support element is coupled to a support wall of a room in which the adjustable-incline climbing wall assembly is located, or wherein the end of the base unit having the front surface and the climbing wall hingedly connected to the top thereof is positioned farthest from the support wall, or wherein forces placed on the climbing wall during use in an inclined position are transferred at least partially into the support wall.
	Brendle teaches an analogous adjustable-incline climbing wall assembly (embodiment of Fig. 17) comprising a vertical slide (side flanges 1720 with slots 1702) that is coupled to a support wall (1800) of a room in which the adjustable-incline climbing wall assembly is located.

    PNG
    media_image2.png
    631
    492
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vertical slide of D’Haenens to be coupled to a support wall, as is similarly taught by Brendle, for the purpose of providing increased support to the adjustable-incline climbing wall assembly. With this modification, the adjustable support element (3, 4) will be coupled to the climbing wall and to the support wall (via the vertical slide 5), the end of the base unit having the front surface and the climbing wall hingedly connected thereto will be positioned farthest from the support wall, and forces placed on the climbing wall during use in an inclined position will be transferred at least partially into the support wall.
	Regarding claims 42-43, D’Haenens as modified teaches wherein the front surface of the base unit is located a distance from the support wall (see D’Haenens annotated Fig. 3, as modified by Brendle), but does not necessarily teach wherein the front surface of the base unit is located less than three feet from the support wall (claim 42), or wherein the front surface of the base unit is located two feet or less from the support wall (claim 43). However, it would have been obvious to one of ordinary skill in the art to modify the relative dimensions of the base unit such that the front surface of the base unit is located less than three feet from the support wall, or two feet or less from the support wall, as an obvious matter of design choice to provide a suitably sized base unit for supporting the climbing wall. Such a modification would have involved a mere change in size of a component and a device having the claimed relative dimensions would not perform differently than the prior art device. Absent criticality, a change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 Section IV., Subsection A.
	Regarding claim 45, D’Haenens does not teach in which the system is configured for the incline of the climbing wall to be automatically adjusted.
	Brendle teaches an analogous adjustable-incline climbing wall assembly (embodiment of Fig. 17) comprising a vertical slide (side flanges 1720 with slots 1702) and an adjustable support element (arm 1704) for positioning a climbing wall (panel 1) of the adjustable-incline climbing wall assembly at a plurality of incline angles within a permitted range (via adjustment of position of arm 1704 within slot 1702 with fastener 1703), and further teaches wherein the adjustable support element is configured for the incline of the climbing wall to be automatically adjusted by motors or automation (Col. 8 lines 20-22, “The angle of the panel 1 can be changed by motors or automation set manually or by a predetermined program changing in intervals or randomly as desired”).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the adjustable support element of the system of D’Haenens to be automatically adjusted by motors or automation, as is similarly taught by Brendle, for the purpose of allowing a user to easily and efficiently adjust the incline of the climbing all as desired. The Office further notes that it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. See MPEP 2144.04, Section III.
	Regarding claim 46, D’Haenens as modified further teaches in which the system is configured for the incline of the climbing wall to be manually adjusted (via adjustment of slide 4; see page 19).
Regarding claims 49-50, D’Haenens as modified teaches wherein the top of the base unit to which the lower edge of the climbing wall is hingedly attached is at a distance above the ground surface, but does not necessarily teach wherein the top of the base unit to which the lower edge of the climbing wall is hingedly attached is at least 12 inches above the ground surface (claim 49), or wherein the top of the base unit to which the lower edge of the climbing wall is hingedly attached is between 20 and 40 inches above the ground surface (claim 50). However, it would have been obvious to one of ordinary skill in the art to modify the relative dimensions of the base unit such that the top of the base unit to which the lower edge of the climbing wall is hingedly attached is at least 12 inches above the ground surface, or between 20 and 40 inches above the ground surface, as an obvious matter of design choice to provide a suitably sized base unit for hingedly supporting the climbing wall in a raised position relative to the ground surface. Such a modification would have involved a mere change in size of a component and a device having the claimed relative dimensions would not perform differently than the prior art device. Absent criticality, a change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 Section IV., Subsection A.

Claims 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over D’Haenens (Foreign Patent Publication BE905390A, cited by Applicant in IDS filed 08/04/2021) in view of Brendle (US Patent No. 9,132,330, cited by Applicant in IDS filed 08/04/2021), and further in view of Barbafieri et al. (Foreign Patent Publication FR2744638A1, original and translation provided with PTO-892 mailed on 06/29/2022).
D’Haenens as modified by Brendle teaches the invention as substantially claimed, see above.
Regarding claims 47-48, D’Haenens does not teach wherein the front surface has the same appearance as the climbing surface (claim 47), or wherein the base unit comprises a front surface that comprises one or more climbing grips (claim 48).
Barbafieri et al. teaches an adjustable-incline climbing wall assembly (embodiment of Fig. 2) comprising a climbing surface (11) and a base unit (9) having an elevated front surface that has the same appearance as the climbing surface (see Fig. 2, paragraph 130), and wherein the front surface comprises one or more climbing grips (see Fig. 2, paragraph 130).

    PNG
    media_image3.png
    713
    409
    media_image3.png
    Greyscale

As Barbafieri et al. shows that it was known in the art to include a base unit having an elevated front surface having the same appearance as a climbing wall and comprising one or more climbing grips, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the front surface of the base unit of D’Haenens to have the same appearance as the climbing surface and to comprise one or more climbing grips, as is similarly taught by Barbafieri et al., for the purpose of providing an additional fixed climbing surface for a user to perform exercises with.

Response to Arguments
Applicant’s arguments with respect to claim 41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN FISK whose telephone number is (571)272-1042. The examiner can normally be reached 8AM-4PM M-F (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATHLEEN M FISK/Examiner, Art Unit 3784              

/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784